DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	This office acknowledges receipt of the following item(s) from the applicant:
Information Disclosure Statement(s) (IDS) filed on 24 March 2020, 21 July 2021 and 20 October 2021. The references have been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orenstein et al. (Orenstein, US Pat. 5,976,038).
	Referring to Claim 1, Orenstein teaches receiving at two or more co-located directional antennas (Col. 1 ln 26-29), radio PA-signals repeatedly broadcast from the radio PAS emitter (Col. Ln 31-33) and relaying the received signals to one or more respective radio receivers used for the co-located directional antennas (Col. 6 ln 29-40), the co-located directional antennas being directed to cover the predetermined fine resolution region of interest (See Fig. 1 and 2 and associated text); in the respective one or more radio receivers, determining one or more respective reception characteristics of the radio PA-signals that were received at a substantially same time by two or more of the co-located directional antennas (Col. 1 ln 67-Col. 2 ln 3 as well as Fig. 6 and associated text); determining a level of correlation between the determined one or more respective reception characteristics of the two or more of the respective radio PA- signals that were respectively received at a substantially same time by the two or more of the co-located directional antennas; and using the determined level of correlation to generate a confidence signal that indicates the likelihood of presence of the radio PAS emitter within the predetermined fine resolution region of interest; See Fig. 5b and 6 Col. 3 ln 23-40.
	Referring to Claim 2, Orenstein teaches wherein: the respective reception characteristics of the two or more of the respective radio PA-signals include respective signal strengths received by way of the two or more of the co-located directional antennas; Col. 3 ln 23-40.
	Referring to Claim 4, Orenstein teaches receiving at two or more co-located directional antennas, radio PA-signals repeatedly broadcast from the radio PAS emitter and relaying the received signals to one or more respective radio receivers used for the co-located directional antennas, the co-located directional antennas being directed to cover the predetermined fine resolution region of interest; in the respective one or more radio receivers, determining corresponding strengths of the radio PA-signals that were received at a substantially same time by two or more of the co-located directional antennas; generating from the determined strengths, a current strength difference signal for at least one pair of the two or more respective radio PA-signals that were received at a substantially same time by two or more of the co-located directional antennas, the generated current strength difference signal indicating a difference between a first of the determined corresponding strengths, that is optionally weighted, and a second of the determined corresponding strengths, that is optionally weighted; and using the generated current strength difference signal to generate a confidence signal that indicates the likelihood of presence of the radio PAS emitter within the predetermined fine resolution region of interest; See the same citations provided for Claim 1 above.
	Referring to Claim 7, Orenstein teaches testing the generated confidence signal against a predetermined threshold level to determine if the radio PAS emitter is the only such PAS emitter within the predetermined fine resolution region of interest and is therefore isolated within the region of interest; Col. 3 ln 23-40.
	Referring to Claim 8, Orenstein teaches responsive to the testing of the generated confidence signal against the predetermined threshold level, initiating a predetermined action; Col. 3 ln 23-40.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orenstein.
	Referring to Claim 3, Orenstein teaches the respective reception characteristics of the two or more of the respective radio 47 RDUS-01021USOPA-signals received by way of the two or more of the co-located directional antennas, but does not explicitly disclose nor limit the characteristics include respective polarizations of the signals.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Orenstein with measuring the polarization characteristics as it is implied in Col. 3, the two receivers are coupled to receive the signals from the football, the signals are separately compared from each end of the football and it would be obvious that the transmitters be dual polarized to assure detection.
	Referring to Claims 14 and 15, Orenstein teaches wherein: the predetermined fine resolution region of interest is disposed along a drive-through/walk-along pathway. While not explicitly stated, the application of the same technology in other applications would have been obvious to one of ordinary skill.

Claim(s) 5, is/are rejected under 35 U.S.C. 103 as being unpatentable over Orenstein in view of Smith et al. (Smith, US PGPub 2019/0297454).
	Referring to Claim 5, Orenstein teaches the limitations of Claim 4, but does not explicitly disclose nor limit generating from the determined strengths, a current over-time averaged strength signal for the received signals, the generated current over-time averaged strength signal indicating a current average value for two or more and optionally weighted ones of the determined strengths; and 48RDUS-01021USOusing the generated current over-time averaged strength signal to generate the confidence signal.
	However, Smith teaches generating an average over time for the measured signals; [0180-0181].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Orenstein with the averaging as taught by Smith so as to facilitate mitigating multipath fading.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orenstein as modified by Smith in view of Carey et al. (Carey, US Pat. 9,645,222).
	Referring to Claim 6, Orenstein as modified by Smith teach the limitations of Claim 5, but do not explicitly disclose nor limit the generated confidence signal is a normalized one that is derived from a ratio having the generated current strength difference signal on one side of the ratio and having the generated current over-time averaged strength signal on an opposed side of the ratio.
	However, Carey teaches using a normalization ratio; See Fig. 2 and Col. 5 ln 6-10.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Orenstein as modified by Smith with the normalization ratio as taught by Carey as the ratio aides in determining AoA.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orenstein in view of Helms et al. (Helms, US Pat. 10,484,831).
	Referring to Claim 9, Orenstein teaches the initiating predetermined action, but does not explicitly disclose nor limit it includes associating the PAS emitter with an order for goods and/or services.
	However, Helms teaches the associating the PAS emitter with an order for goods and/or services; Col. 4 ln 19-55.
	Therefore it would have been obvious to one of ordinary skill in there art before the effective filing date of the invention to modify Orenstein with the usage as taught by Helms as using known technologies together in the same manner is well known in the art, i.e. using wireless network resources to pinpoint to a desired level of fine resolution the location of a mobile user by use of a mobile wireless device normally or routinely carried by the user (e.g., the user's smartphone, smart watch or other such routinely carried or worn mobile device). More specifically, the disclosure relates to a technology using wireless transmitters, wireless receivers and a correlating database to determine likely locations of the user in a physical venue based on localized scanning for the user's mobile device when in a scan-covered area of the venue as taught by Helms.

Claim(s) 10, 18 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orenstein in view of Carey.
	Referring to Claim 10, Orenstein teaches the PAS emitter, but does not explicitly disclose nor limit it is a Bluetooth presence advisement emitter.
	However, Carey teaches the use of Bluetooth emitters; See Col. 4 ln 5-16.
	Therefore it would been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Orenstein with the technology application as taught by Carey as using known technology is well known in the art and is not considered inventive.
	Referring to Claim 12, Orenstein as modified by Carey teaches wherein: the co-located directional antennas are fixedly mounted and the determined corresponding strengths used in generating the current strength difference signal are programmatically weighted so as to programmatically favor one of the directional antennas over at least another of the directional antennas; both references teach the use of processing, therefore it would be obvious to one of ordinary skill to programmatically control/adjust the antennas.
	Referring to Claim 18, Orenstein teaches two or more co-located directional antennas structured to receive radio PA-signals repeatedly broadcast from the radio PAS emitter and to relay the received signals to one or more respective radio receivers used for demodulating the received signals, the co-located directional antennas being directed to cover the predetermined fine resolution region of interest; respective signal strength measuring circuits in the respective one or more radio receivers, the measuring circuits structured to determine corresponding strengths of the radio PA-signals that were received at a substantially same time by two or more of the co-located directional antennas; a first generator structured to generate from the determined strengths, a current strength difference signal for at least one pair of the two or more respective radio PA-signals that were received at a substantially same time by two or more of the co-located directional antennas, the generated current strength difference signal indicating a difference between a first of the determined corresponding strengths, that is optionally weighted, and a second of the determined corresponding strengths, that is optionally weighted; and a second generator structured to use the generated current strength difference signal to generate a confidence signal that indicates the likelihood of presence of the radio PAS emitter within the predetermined fine resolution region of interest; see citations of Claim 1 above, but does not explicitly disclose nor limit the system being a machine system.
	However, Carey teaches the use of machine/computer systems for running programs to determine location/direction; See Col. 4 ln 5-16.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Orenstein with the systems as taught by Carey as the use of modern technology allows the program to be more widely used with current applications.
	Referring to Claim 21, Orenstein as modified by Carey teaches a confidence testing circuit that tests the generated confidence signal against a predetermined threshold level to determine if the radio PAS emitter is the only such PAS emitter within the predetermined fine resolution region of interest and is therefore isolated within the region of interest; Col. 3 ln 23-40 of Orenstein.
	Referring to Claim 22, Orenstein as modified by Carey teaches an action initiating circuit that is responsive to the confidence testing circuit and initiates a predetermined action if the generated confidence signal is at or above the predetermined threshold level; Col. 3 ln 23-40 of Orenstein.
	Referring to Claim 23, Orenstein as modified by Carey teaches a computer system comprising one or more processors and a memory having collectively stored therein instructions that, when executed by the one or more processors, cause the one or more processors to determine a likelihood of presence of a radio presence-advertising signal emitter (PAS 52 RDUS-01021USOemitter) within a predetermined fine resolution region of interest, the executed instructions comprising: obtaining from a respective one or more radio receivers, strength data representing corresponding strengths of the radio presence-advertising signals (PA- signals) that were received at a substantially same time by two or more of co-located directional antennas, the received radio PA-signals being those repeatedly broadcast from the radio PAS emitter and relayed to the one or more respective radio receivers that are operatively coupled to the co- located directional antennas, the co-located directional antennas being directed to cover the predetermined fine resolution region of interest; generating from the determined strengths, a current strength difference signal for at least one pair of the two or more respective radio PA-signals that were received at a substantially same time by two or more of the co-located directional antennas, the generated current strength difference signal indicating a difference between a first of the determined corresponding strengths, that is optionally weighted, and a second of the determined corresponding strengths, that is optionally weighted; and generating a confidence signal based on the generated current strength difference signal, the confidence signal indicating the likelihood of presence of the radio PAS emitter being within the predetermined fine resolution region of interest; See rejection and citations of Claims 1 and 18.

Claim(s) 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orenstein in view of Kurihara et al. (Kurihara, US PGPub 2001/0020916).
	Referring to Claim 11, Orenstein teaches the co-located direction antennas, but does not explicitly disclose nor limit they are vertically inclined downwardly towards the ground.
	However, Kurihara teaches the antennas are vertically inclined downwardly towards the ground; Fig. 7(a) [0031].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Orenstein with the inclined antennas as taught by Kurihara so as to control the focus of the antennas onto the desired area.
	Referring to Claim 13, Orenstein as modified by Kurihara teaches wherein: the predetermined fine resolution region of interest has width and length dimension of less than 2 meters each; see combined teachings.

Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orenstein as modified by Carey in view of Smith.
	Referring to Claim 19, Orenstein as modified by Carey teaches the limitations of Claim 18, but does not explicitly disclose nor limit a third generator structured to generate from the determined strengths, a current over-time averaged strength signal for the received signals, the generated current over-time averaged strength signal indicating a current average value for two or more and optionally weighted ones of the determined strengths; wherein the second generator is further structured to use the generated current over-time averaged strength signal to generate the confidence signal.
	However, Smith teaches generating an average over time for the measured signals; [0180-0181].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Orenstein as modified by Carey with the averaging as taught by Smith so as to facilitate mitigating multipath fading.
	Referring to Claim 20, Orenstein as modified by Carey and Smith teach the generated confidence signal is a normalized one that is derived from a ratio having the generated current strength difference signal on one side of the ratio and having the generated current over-time averaged strength signal on an opposed side of the ratio; See Carey Fig. 2 and Col. 5 ln 6-10.

Allowable Subject Matter
Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646